Exhibit 10.1




STOCK REPURCHASE AGREEMENT
THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
February 13, 2019 by and between Travelzoo, a Delaware corporation (the
“Company”) and Azzurro Capital Inc. (the “Selling Stockholder”).
Recitals
WHEREAS, the Selling Stockholder desires to sell to the Company, and the Company
desires to repurchase from the Selling Stockholder, an aggregate of 100,000
shares of the Company’s common stock (the “Shares”) at a price of $15.40311 per
Share, for an aggregate price of $1,540,311 for the Shares (such aggregate
purchase price, the “Purchase Price”), upon the terms and subject to the
conditions set forth in this Agreement (the “Repurchase”).
WHEREAS, the parties acknowledge that the Purchase Price is based on the five
(5) day volume weighted average price based on trading activity on February 6,
2019 through and including February 12, 2019, calculated using the VWAP function
on Bloomberg minus a five percent (5%) discount.
NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:
Agreement
1.Repurchase.
(a)Purchase and Sale. At the Closing (as defined below), the Company hereby
agrees to repurchase from the Selling Stockholder, and the Selling Stockholder
hereby agrees to sell and deliver, or cause to be delivered, to the Company the
Shares.
(b)Closing. Subject to the terms and conditions of this Agreement and the
delivery of the deliverables contemplated by Section 1(c) of this Agreement, the
closing of the sale of the Shares (the “Closing”) will take place on February
13, 2019 at approximately 10:00 a.m., Eastern time, via the exchange of
deliverables, or such other time, date or place as shall be agreed upon by the
parties.
(c)Closing Deliveries and Actions. At the Closing, the Selling Stockholder shall
deliver, or cause to be delivered the Shares to the Company in the manner
directed in writing by the Company, and the Company shall deliver to the Selling
Stockholder by wire transfer, in accordance with written instructions to be
provided by the Selling Stockholder no later than two business days prior to the
Closing, immediately available funds in an amount equal to the Purchase Price.




1/8



--------------------------------------------------------------------------------



(d)Other Payments. The Selling Stockholder agrees to pay all stamp, stock
transfer and similar duties, if any, in connection with the Repurchase.
2.Representations of the Company. The Company represents and warrants to the
Selling Stockholder that, as of the date hereof and at the Closing:
(a)The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
(b)The Company has the full power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, and has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.
(c)This Agreement has been duly and validly authorized, executed and delivered
by the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except to
the extent that (i) such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect affecting creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
certain equitable defenses and to the discretion of the court before which any
proceedings thereof may be brought. The execution and delivery of this
Agreement, and the consummation of the transactions contemplated hereby, have
been approved by the Audit Committee of the Company’s Board of Directors in
accordance with the Company’s policies and procedures for identifying and
approving related person transactions and by a special committee of the
Company’s Board of Directors.
(d)The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with, result in the breach of
any of the terms or conditions of, constitute a default under or violate,
accelerate or permit the acceleration of any other similar right of any other
party under, the Certificate of Incorporation or Bylaws of the Company, any law,
rule or regulation or any agreement, lease, mortgage, note, bond, indenture,
license or other document or undertaking, to which the Company is a party or by
which the Company or its properties may be bound, nor will such execution,
delivery and consummation violate any order, writ, injunction or decree of any
federal, state, local or foreign court, administrative agency or governmental or
regulatory authority or body (each, an “Authority”) to which the Company or any
of its properties is subject, the effect of any of which, either individually or
in the aggregate, would have, or reasonably be expected to have, a material
adverse effect on the consolidated financial position, stockholders’ equity or
results of operations of the Company and its subsidiaries, taken as a whole or
materially impact the Company’s ability to consummate the transactions
contemplated by this Agreement (a “Material Adverse Effect”); and no consent,
approval, authorization, order, registration or qualification of or with any
such Authority is required for the consummation by the Company of the
transactions contemplated by this Agreement, except such consents, approvals,
authorizations and orders as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.




2/8



--------------------------------------------------------------------------------



(e)There has been no act or omission by the Company which would give rise to any
valid claim against any of the parties hereto for a brokerage commission,
finder's fee, or other like payment in connection with the transactions
contemplated hereby.
3.Representations of the Selling Stockholder. The Selling Stockholder represents
and warrants to the Company that, as of the date hereof and at the Closing:
(a)The Selling Stockholder is a company duly organized, validly existing and in
good standing under the laws of the Cayman Islands.
(b)The Selling Stockholder has the full power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and consummate the
transactions contemplated hereby, and has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.
(c)This Agreement has been duly and validly authorized, executed and delivered
by the Selling Stockholder, and constitutes a legal, valid and binding agreement
of the Selling Stockholder, enforceable against the Selling Stockholder in
accordance with its terms, except to the extent that (i) such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect affecting creditors’ rights generally
and (ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to certain equitable defenses and to the
discretion of the court before which any proceedings therefor may be brought.
(d)The sale of the Shares to be sold by the Selling Stockholder hereunder and
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with, result in the breach of
any of the terms or conditions of, constitute a default under or violate,
accelerate or permit the acceleration of any other similar right of any other
party under, the articles of incorporation, bylaws or any other governing
organizational document of the Selling Stockholder, any law, rule or regulation,
or any agreement, lease, mortgage, note, bond, indenture, license or other
document or undertaking, to which the Selling Stockholder is a party or by which
the Selling Stockholder or its properties may be bound, nor will such execution,
delivery and consummation violate any order, writ, injunction or decree of any
Authority to which the Selling Stockholder or any of its properties is subject,
the effect of any of which, either individually or in the aggregate, would
affect the validity of the Shares to be sold by the Selling Stockholder or
reasonably be expected to materially impact the Selling Stockholder’s ability to
perform its obligations under this Agreement; and no consent, approval,
authorization, order, registration or qualification of or with any such
Authority is required for the performance by the Selling Stockholder of its
obligations under this Agreement and the consummation by the Selling Stockholder
of the transactions contemplated by this Agreement in connection with the Shares
to be sold by the Selling Stockholder hereunder, except such consents,
approvals, authorizations and orders as would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
Selling Stockholder’s ability to consummate the transactions contemplated by
this Agreement.




3/8



--------------------------------------------------------------------------------



(e)The Selling Stockholder has, and immediately prior to the delivery of the
Shares to the Company at the Closing, the Selling Stockholder will have, valid
and unencumbered title to the Shares to be sold by the Selling Stockholder
hereunder at such time of delivery, free and clear of all security interests,
liens, encumbrances, equities and other charges.
(f)The Selling Stockholder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
proposed sale of the Shares to the Company and that it has made an independent
decision to sell the Shares to the Company based on the Selling Stockholder’s
knowledge about the Company and its business and other information available to
the Selling Stockholder, which it has determined is adequate for that purpose.
The Selling Stockholder acknowledges that it has not relied upon any express or
implied representations or warranties of any nature made by or on behalf of the
Company, whether or not any such representations, warranties or statements were
made in writing or orally, except as expressly set forth for the benefit of the
Selling Stockholder in this Agreement. The Selling Stockholder has received all
of the information that it considers necessary or appropriate for deciding
whether to sell the Shares and has had the opportunity to ask questions and
receive answers from the Company. The Selling Stockholder acknowledges that the
Company and its affiliates, officers and directors may possess material
non-public information not known to the Selling Stockholder regarding or
relating to the Company, including, but not limited to, information concerning
the business, financial condition, results of operations or prospects of the
Company. The Selling Stockholder acknowledges and confirms that it is aware that
future changes and developments in (i) the Company’s business and financial
condition and operating results, (ii) the industry in which the Company competes
and (iii) overall market and economic conditions, may have a favorable impact on
the value of the Company’s common stock after the sale by the Selling
Stockholder of the Shares to the Company pursuant to terms of this Agreement.
Without limiting the generality of the foregoing, except as set forth in this
Agreement, the Company makes no representations with respect to the information
provided to the Selling Stockholder in connection with this Agreement or the
transactions contemplated herein or therein, including any current or projected
financial information.
(g)There has been no act or omission by Selling Stockholder which would give
rise to any valid claim against any of the parties hereto for a brokerage
commission, finder's fee, or other like payment in connection with the
transactions contemplated hereby.
4.Notices. All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given when delivered personally, mailed by certified
or registered mail, return receipt requested and postage prepaid, or sent via a
nationally recognized overnight courier, or sent via email (receipt of which is
confirmed) to the recipient. Such notices, demands and other communications
shall be sent as follows:




4/8



--------------------------------------------------------------------------------



To the Selling Stockholder:
Azzurro Capital Inc.
c/o Moore Stephens
Suite 5, Watergardens 4
Waterport
GX11 1AA
Gibraltar


To the Company:
Travelzoo
590 Madison Avenue, 37th Floor
New York, New York
Attention: Mary Reilly
    
With a copy to (which shall not constitute notice):
Ballard Spahr LLP
919 North Market Street, 11th Floor
Wilmington, DE 19801-3034
Attention: David J. Margules


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
5.Miscellaneous.
(a)Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby until the expiration of the
applicable statute of limitations.
(b)Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
(c)Complete Agreement. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Selling
Stockholder with respect to the subject matter hereof.




5/8



--------------------------------------------------------------------------------



(d)Counterparts. This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts, each of which shall be deemed to
be an original, but all such counterparts shall together constitute one and the
same instrument.
(e)Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
either party without the prior written consent of the other party. Except as
otherwise provided herein, this Agreement shall bind and inure to the benefit of
and be enforceable by the Selling Stockholder and the Company and their
respective successors and assigns.
(f)No Third Party Beneficiaries or Other Rights. This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or shall be construed to confer any legal
or equitable rights or remedies to any person other than the parties to this
Agreement and such successors and permitted assigns.
(g)Governing Law. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAWS OF THE STATE OF DELAWARE. The
Company and the Selling Stockholder each agrees that any suit or proceeding
arising in respect of this Agreement will be tried exclusively in the U.S.
District Court for the State of Delaware or, if that court does not have subject
matter jurisdiction, in any state court located in the State of Delaware, and
the Company and the Selling Stockholder each agrees to submit to the
jurisdiction of, and to venue in, such courts.
(h)Waiver of Jury Trial. The Company and the Selling Stockholder each hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
(i)Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.
(j)Remedies. The parties hereto agree and acknowledge that money damages may not
be an adequate remedy for any breach of the provisions of this Agreement and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance or other injunctive relief in order to enforce, or prevent any
violations of, the provisions of this Agreement.
(k)Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and the Selling
Stockholder.




6/8



--------------------------------------------------------------------------------



(l)Expenses. Each of the Company and the Selling Stockholder shall bear its own
expenses in connection with the drafting, negotiation, execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.
[Signatures appear on following pages.]














7/8



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.


COMPANY:
TRAVELZOO
By: ______________            
Name: Beatrice Tarka
Title: Director
Date: February 13, 2019


SELLING STOCKHOLDER:
Azzurro Capital iNC.
By: ______________            
Name: Ralph Bartel
Title: Authorized Signatory
Date: February 13, 2019










8/8

